DETAILED ACTION
Preliminary Amendment filed on 09/04/2020 is acknowledged.  Claim 1 is amended. Claim 8 is newly added. Claims 1-8 are pending in the application and are considered on merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimada et al. (WO 2015/033479, IDS, English translation: US 2016/0252522, IDS) (Shimada) in view of Lebert et al. (EP 3165922) (Lebert).
Regarding claim 1 and 8, Shimada teaches a detection method for a monoclonal antibody in a sample (par [0034]), comprising:
(a) capturing monoclonal antibodies in a sample to immobilize the monoclonal antibodies in pores of a porous body (Fig. 1, par [0027]);
(b) bringing the porous body in which the monoclonal antibodies are immobilized with nanoparticles on which protease is immobilized (Fig. 1, par [0028]) to conduct selective protease digestion of the monoclonal antibodies (par [0029] [0030]); and
(c) detecting, by a liquid chromatography mass spectrometry (LC-MS), peptide fragments obtained by the selective protease digestion (Fig. 9-10, par [0121]).
Shimada does not specifically teach that 
wherein the method further comprises, after the step (a):
(a') adding a reducing agent and after the step (a), conducting a reduction reaction under an acidic condition; and (a'') removing the reducing agent after conducting the reduction reaction and before conducting the selective protease digestion.
However, Lebert teaches (a') adding a reducing agent (par [0374]), conducting a reduction reaction under an acidic condition (par [0374]); and (a'') removing the reducing agent (reducing solution passed through) after conducting the reduction reaction (par [0374]) and before conducting the selective protease digestion (par [0376]).
Lebert teaches that before the reduction, the antibody is enriched by protein A affinity chromatography (par [0206]). Lebert teaches that “in particular lgG antibodies, is conventionally performed at an acidic pH, generally at a pH in the range of 2-3, preferably at a pH of 2.8. Then, the fraction containing the most part of the therapeutic antibodies may be collected by elution using a formic acid solution (0.5%-1% v/v) at a pH ranging from 1 to 3.” (par [0206]). A person skilled in the art would have appreciated that antibody, especially the reduced antibody, is table in acidic solution.
At time before the filing, it would have been obvious to one of ordinary skill in the art to reduce the antibody before conducting the selective protease digestion, in order to digest the heavy chain and light chain separately.
Regarding claim 2, Lebert teaches that wherein the step (a') is conducted by incubation in the presence of an organophosphorus-based reducing agent (par [0374]).
Regarding claim 3, Lebert teaches that wherein the organophosphorus-based reducing agent is Tris(2-carboxyethyl)phosphine (TCEP), or a hydrochloride salt thereof (par [0374]).
Regarding claim 4, it would have been obvious to one of ordinary skill in the art to optimize the concentration of the TCEP by routine experimentation.
Regarding claim 5, Lebert fairly suggests that wherein the step (a') is conducted under a strong acidic condition of pH 2.5 or lower (pH ranging from 1-3) (par [206]).
Regarding claim 6, Lebert teaches that wherein a time length of the reduction reaction of the step (a') is in a range of 10 to 60 min (20 min) (par [0374]). 
Regarding claim 7, Shimada teaches that wherein the peptide fragments to be detected by the LC-MS are derived from a heavy chain (par [par [0135]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOYUN R XU, Ph.D./Primary Examiner, Art Unit 1797